Citation Nr: 0119152	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-07 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for 
service-connected recurrent yeast infections.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1989 through 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which implemented an October 1998 Board 
decision granting the veteran service connection for 
recurrent yeast infections and assigning an initial 
noncompensable rating evaluation.  The veteran appealed the 
noncompensable rating to the Board.

A hearing was held on October 21, 1999, in Montgomery, 
Alabama, before Bettina S. Callaway, a Board member who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107 (c) (West 1991 & Supp. 2000) and who is 
rendering the determination in this case.

At her personal hearing, the veteran indicated that she had 
received treatment from a private physician for this 
condition.  Because these records had not been associated 
with the claims file, the Board remanded the case to the RO 
for further development consisting of an attempt to obtain 
these records, along with any other outstanding records from 
any health care provider not previously identified by the 
veteran, and associate these records with the claims file.  
The requested development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service connected recurrent yeast 
infections are manifested by symptoms that are require 
continuous medical treatment.

CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but not 
higher, for service-connected recurrent yeast infections were 
met at the time of the grant of service connection.  
38 U.S.C.A. § 4.1; 4.2; 4.3; 4.7; 4.10; 4.14; 4.40; 4.116, 
Diagnostic Code 7611 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the report of an 
examination conducted for VA purposes in connection with this 
claim, and the veteran's relevant treatment records have been 
associated with the claim file.  Moreover, it appears that 
the RO has informed the veteran, by means of the statement of 
the case and the supplemental statements of the case issued 
during the course of this appeal, of that evidence which 
would be necessary to substantiate the claim.  Accordingly, 
VA has met its duty to assist in developing the facts 
pertinent to this appeal under the provisions of the recently 
enacted Veterans Claims Assistance Act of 2000, and no 
further development in this regard is required.
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issue on appeal as the evaluation for 
service-connected yeast infections, rather than as a 
disagreement with the original rating award for this 
condition.  Nonetheless, the Board concludes that the RO's 
statement of the case (SOC), dated in February 1999, and the 
supplemental statements of the case (SSOC) dated in May 1999, 
August 1999 and February 2001, provided the appellant with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluation herein.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation herein 
and rendering a decision regarding the same.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service medical records reveal that the veteran sought 
treatment for recurrent yeast infections on numerous 
occasions.  The records reflect that her symptoms were 
relieved by prescription medication.

The veteran's post-service medical records also show that the 
veteran sought treatment beginning in April 1994 for 
recurrent yeast infections.  The symptoms were resolved 
through use of topical prescription medication.  At her 
hearing in October 1999, the veteran stated that her symptoms 
were also alleviated by use of oral prescription medication.

The RO has assigned the veteran's service connected yeast 
infections a noncompensable rating under the provisions of 
Diagnostic Code 7611 for disease or injury of the vagina.  
38 C.F.R. § 4.116 provides a general rating formula for 
disease, injury or adhesions of Female Reproductive Organs 
(Diagnostic Codes 7610 through 7615).  A noncompensable 
rating is assigned for symptoms that do not require 
continuous treatment.  A 10 percent rating is warranted for 
symptoms that require continuous treatment.  A 30 percent 
rating is assigned for symptoms not controlled by continuous 
treatment.  38 U.S.C.A. § 4.116, Diagnostic Code 7611 (2000).

The evidence shows that the symptoms the veteran experiences 
due to her service connected yeast infections require 
continuous medical treatment and are resolved, in fact, by 
medical treatment.  Indeed, the veteran stated at her hearing 
that she obtains relief from her symptoms through the use of 
prescription medication, either taken orally or in the form 
of a cream or a suppository.  It is evident from the record, 
that although her symptoms continually recur, they are 
alleviated by medical treatment.

There is no evidence establishing that the veteran's symptoms 
cannot be controlled by continuous medical treatment.  
Therefore, the Board finds that the veteran's symptoms do not 
rise to the level of a more severe condition that would meet 
the criteria for a 30 percent rating.

The evidence does show that the veteran seeks continuous 
medical treatment for recurring symptoms although her 
symptoms resolve with medication.

After careful review, the Board concludes that the objective 
medical evidence and the veteran's statements regarding her 
symptomatology shows condition that more nearly approximates 
that which warrants the assignment of a 10 percent disability 
rating.  See 38 C.F.R. § 4.116 (2000).

The Board considered assigning the veteran a rating higher 
than 10 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As discussed above, the 
veteran does not meet the criteria for a rating higher than 
10 percent because there is no evidence that her symptoms 
cannot be controlled through continuous treatment.  
Therefore, a higher rating is not warranted.


ORDER

Entitlement to a 10 percent disability rating, and no more, 
for recurrent yeast infections is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

